DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
 Status of claims
Claims 5, 9 and 12 as amended on 10/07/2020 are under examination in the instant office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 5, 9 and 12 as amended remain rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Tanji et al. (Journal of Bioscience and Bioengineering. 2005, vol.100, No. 3, pages 280-287).

In particular, the method of designing a panel of 3 bacteriophages comprises steps of: 
(i) providing a first bacteriophage such as SP21 that retards growth of a target bacterial strain E.coli O157:H7 (page 282, col.1);
(ii) propagating the first bacteriophage SP21 in a culture of the bacterial target strain E.coli until the development of bacterial resistance against the first bacteriophage SP21, to obtain a first resistant bacterial culture such as R-21 (see page 282, col. 1, last lines); 
(iii) providing a second bacteriophage such as SP22;
(iv) determining growth of the first resistant bacterial culture R-21 in the presence of the second bacteriophage SP22 (page 282, col. 2, lines 6-7);   
wherein, the second bacteriophage SP22 retards growth of the first resistant bacterial culture R-21 as evaluated by plaque formation assays on the lawn of R21 (page 282, col. 2, lines 6-7); and wherein the second bacteriophage SP22 is selected for use in a phage cocktail (see various sets phage cocktails with SP22 as shown on figure 1). The bacteriophages SP21 and SP22 when used together provided for a synergistic effects. For example: see page 282, col. 2, lines 15-16; wherein bacterial counts were reduced by a mixture for 30 hours, which was a longer lasting effect than effect each bacteriophage individually. Thus, the bacteriophages are not antagonistic to each other. In view of specification definition antagonism of bacteriophages occurs 
The cited method further comprises steps:
(v) propagating the second bacteriophage SP22 (together with first bacteriophage SP21) in the first resistant bacterial culture R1 (which is emerging upon culturing of SP21 with SP22 on E.coli) until the development of bacterial resistance against the second bacteriophage SP22 to form a second resistant bacterial culture R21-22 (see page 282, col. 2, lines 15-19);
(vi) providing a third bacteriophage SP15;
(vii) determining growth of the second resistant bacterial culture R21-22 in the presence of the third bacteriophage SP15 (page 282, col.2, lines 19-20)
wherein, the third bacteriophage SP15 retards growth of the second resistant bacterial culture R21-22 (see page 282, col. 2, lines 19-20) and the third bacteriophage SP15 is selected for use in the panel of bacteriophages (figure 1).
The addition of third bacteriophage SP15 to the mixture of SP21 and SP22 provided for a synergistic effects. For example: see figure 1D (closed diamonds). Thus, the bacteriophages are not antagonistic to each other. The reference clearly recognizes mixture SP15-SP21-SP22 as an ideal phage mixture (see page 282, col. 2, lines 20-21). The cited reference describes that the third bacteriophage SP15 is shown to retard growth of the second resistant bacterial culture R21-22; and combination of SP15-SP21 and SP15-SP22 selected for use in a panel of bacteriophages (figure 1).

As applied to claim 12, the bacterial culture is a liquid LB broth (page 281, col.1, last par.).
Thus, the cited reference by Tanji (2005) anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 9 and 12 as amended remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanji et al. (Appl Microbiol Biotechnol., 2004, 64: 270-274) and Tanji et al. (Journal of Bioscience and Bioengineering. 2005, vol.100, No. 3, pages 280-287).
Both cited references teaches methods of designing panels or cocktails of bacteriophages as therapeutic compositions against a bacterial infection resistant to bacteriophages, wherein selection of effective phage cocktails is based on development of phage-resistant bacterial cells.
In the method of Tanji (2004) an effective 2-phage cocktail is made by consecutive culturing of 2 phages on emerging phage-resistant bacterial strains. The cited reference by Tanji (2004) clearly suggest development of cocktail consisting of 
In the method of Tanji (2005) an effective 3-phage cocktail is selected as based on development of at least 2 consequently emerging phage-resistant bacterial cells. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to practice method for designing a panel of bacteriophages as therapeutic composition against a bacterial infection as claimed with a reasonable expectation of success because methods for selection of effective phage cocktails as based on development of phage-resistant bacterial cells have been known and practiced in the prior art as evidenced by the cited references.  
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Response to Arguments
Applicant's arguments filed on 10/07/2020 have been fully considered but they are not all found persuasive. 
Claim rejection under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Tanji et al. (Appl Microbiol Biotechnol., 2004, 64: 270-274) has been withdrawn because the cited reference does not describe consecutive step(s) of testing/growing a “third bacteriophage” on a “second bacterial culture” that developed resistance to first 
With regard to claim rejection under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Tanji et al. (Journal of Bioscience and Bioengineering. 2005, vol.100, No. 3, pages 280-287) Applicants argue that the cited reference does not describe consecutive steps of propagating second bacteriophage and then third bacteriophage of bacterial cultures that consecutively develop resistance to first and second bacteriophages. 
This argument is not persuasive because the cited reference by Tanji-2005  describes method of designing a panel with 3 bacteriophages comprising all presently claimed consecutive steps from (i) to (vii) as required by the claimed method. See as explained above. 
With regard to the teaching by Tanji-2005 Applicants also appear to argue that the cited reference is silent with regard to antagonism of bacteriophages and thus, fails to teach each and every limitation of the claims. 
This argument is not found persuasive because in view of specification definition antagonism of bacteriophages occurs when effects of combined phages are less 
In the method of Tanji (2005) the bacteriophages SP21 and SP22, when used together, provided for a synergistic effects. For example: see page 282, col. 2, lines 15-16; wherein bacterial counts were reduced by a mixture for 30 hours, which was a longer lasting effect than effect each bacteriophage individually. Thus, the bacteriophages SP21 and SP22 are not antagonistic to each other. Further, the addition of third bacteriophage SP15 to the mixture of SP21 and SP22 further provided for a synergistic effects. For example: see figure 1D (closed diamonds). Thus, the bacteriophages are not antagonistic to each other. Moreover, the cited reference clearly recognizes mixture SP15-SP21-SP22 as an ideal phage mixture (see page 282, col. 2, lines 20-21)
With regard to claim rejection under 35 USC § 103 Applicant’s main argument remains the same and it is not persuasive for the same reason as above. 
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
April 6, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653